DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/18/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Applicant argues the 103 rejection at the bottom of Pg9 and indicates “the combination fails to teach, describe, or suggest each and every element of independent claim 7” and further points to the anaerobic tank versus the anoxic tank of the prior art. The Examiner respectfully disagrees. The Examiner notes that the claim does not indicate any microorganisms and their processes (i.e. respiration) vs environmental features of the system, as Applicant has indicated that anoxic system of Murthy refers to the state of an environment rather than the microorganisms and their processes. Furthermore, anoxic and anaerobic treatment processes are characterized by the absence of free oxygen from the treatment process (See attached NPL Anoxic and Anaerobic Systems). Thus, both processes are seen to occur in the absence of oxygen, which indicates that the microorganisms of anoxic zone will further undergo processes in absence of oxygen, as would an anaerobic treatment process.

Applicant further argues the 112(b) rejection in Pg6 indicating, “The connection of the elements is made clear in the claim, and the claim teaches one of skill in the art how to create a disk filter using the elements. Support for the claim is found in the specification at Fig. 1 and the corresponding description associated with Fig. 1.”  The Examiner respectfully disagrees. Applicant's disclosure Pg4L10 indicates the disk filter can be cylindrical; however that is not recited in the claims. Furthermore, the claims only indicate a number of components; but there is no functional language that bridges the components recited to provide a recited disk filter. The claim only indicates raw water passing through a ceramic filter that is then discharged out of an outlet, none of which indicates a "disk filter". Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see Arguments/Remarks, filed 2/18/2021, with respect to 112(b) have been fully considered and are persuasive.  The 112(b) of claim 7 has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks, filed 2/18/2021, with respect to the rejection(s) of claim(s) 103 under claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a disk filter” in the preamble, however the body of the claim does not indicate any “disk filter” or how the components listed in the body of the claim generates a disk filter. Currently, the claim only lists a number of components, however provides no indication as to how it generates the disk filter, or what is considered the disk filter.
Dependent claims are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Horin et al. (US2011/0006018; hereinafter “Ben”) in view of Hughes (US6,096,197) and Williams (US2009/0008238), and further in combination of Cohen et al. (US2013/0220913; hereinafter “Cohen”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 1; Ben discloses a disk filter, comprising:
A) a housing (See Ben Fig. 1A, par. [52]; housing 101);
B) a raw water inlet formed at a predetermined position on a side surface of the housing (See Ben Fig. 1A, par. [52]; inlet 106 allows the flow of contaminated fluid to enter);
C) a raw water outlet formed at a central region in a bottom of the housing (See Ben Fig. 1A, par. [54, 56]; outlet 107 is located at the bottom of the housing 101);
E) a ceramic filter provided inside the housing (See Ben par. [16]; filtering element can be coated in antibacterial material of salts of silver, like ceramics containing silver); and
G) wherein raw water introduced via the raw water inlet passes through the ceramic filter, and is then discharged via the raw water outlet (See Ben Fig. 1A, par. [54]; contaminated fluid 120 enters the filtering elements 103 (that contain the ceramic material), and then discharged through fluid outlet 107).
Ben does not disclose D) a backwash water outlet formed at a central region in a top of the housing; F) a scale formation inhibitor loaded in a flow channel formed inside the ceramic filter, and G) water flowing through the flow channel filled with the scale formation inhibitor.
Ben however, does indicate that filtering systems for fluids have been utilized for a wide variety of applications such as food production, cosmetics manufacturing, hygienic products manufacturing (soaps, shampoos and the like), pharmaceutical products manufacturing, petroleum refining, and machining operations, among others (See Ben Pr. [3]).
Williams indicates that chlorine dioxide has been utilized in drinking water disinfection, reducing microbial contamination on fresh food, produce and meats, sanitizing food equipment and for wastewater treatment (See Williams Pr 7). Thus, it is clear that wastewater or food production may have chlorine contamination.
Hughes however, relates to the prior art by also filtering a fluid via the utilization of a filter comprising ceramic material, and further discloses F) a scale formation inhibitor loaded in a flow channel formed inside the ceramic filter (See Hughes Fig. 2, C29-31; scale-inhibitor spheres 40 is located inside the filter 36), and G) water flowing through the flow channel filled with the scale formation inhibitor (See Hughes Fig. 2; water is flowing through inlet port 16, passes through the filter block 36 and scale-inhibitor spheres 40, before exiting through outlet port 22). Hughes further indicates scale being an issue within fluids, where chlorine is present, and that removal of chlorine to prevent scale is further desired, since scale causes problems on walls since it provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ben’s filtering system that indicates fluid filtering is utilized in food production, to incorporate Hughes’ scale inhibiting component in order to further remove any chlorine present in Ben’s system that may cause scale, since scale further provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5). And furthermore, since Williams indicates that within food production, chlorine dioxide may be utilized in sanitation and wastewater treatment, which may further leave traces of chlorine.
The combination above still does not disclose D) a backwash water outlet formed at a central region in a top of the housing.
Cohen relates to the prior art by disclosing a housing that utilizes a backwashing filter (See Cohen abstract), and further discloses that the backwash filter contains an outlet at the top of the housing (See Cohen Fig. 1C, Pr 37, 43, 48-49; backwash outlet 118 is located at the top, while backwash inlet 116 is located at the bottom). Cohen indicates that having separate inlets and outlets (i.e. filter inlet and backwash (See Cohen Pr 37, 43, 48-49).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Cohen’s backwashing outlet that is located at the top of the housing, in order to provide separate inlets and outlets that allows enhanced filter cake removal from the top during backwash, enhanced fluidization of the granular filter media during backwash, and enhancing flow of contaminants to an outlet (See Cohen Pr 37, 43, 48-49).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ben, Hughes, Williams, and Cohen as applied to claim 1 above, and further in view of Choe (FOR KR101358992B1, a machine translation has been provided and claim mapped to).
Applicant’s claims are directed towards an apparatus.
Regarding claims 2-6, the combination of Ben, Hughes, Williams, and Cohen discloses the disk filter of claim 1 (See claim 1 supra). The combination does not disclose wherein the ceramic filter is manufactured by mixing a ceramic powder, a binder, and sodium hexaphosphate.
However, the combination does indicate that the filter needs to be replaced with another filter cartridge (See Hughes C5L39-41). 
Choe relates to the prior art by also utilizing ceramic filter, and further indicates that the ceramic filter is a scale generation prevention that can be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1]). Choe further indicates that the ceramic filter utilized is of a ceramic powder, a binder, and sodium hexaphosphate (See Choe par. [16]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Choe’s utilization of a filter made of a ceramic powder, a binder, and sodium hexaphosphate (See Choe par. [16]), since the combination requires the filter needs to be replaced with another filter cartridge after an elapsed period of time (See Hughes C5L39-41), and Choe’s invention allows the scale generation and apparatus to be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1])
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The disk filter of claim 2, wherein the ceramic filter is manufactured by mixing 100 parts by weight of the ceramic powder, 10 to 50 parts by weight of the binder, and 20 to 40 parts by weight of the sodium hexaphosphate (See Choe par. [16]; 100 parts by weight of ceramic powder, 10-50 parts by weight of a binder, and 20-40 parts by weight of sodium hexaphosphate).
Claim 4: The disk filter of claim 2, wherein the binder is at least one selected from the group consisting of polypropylene, polyurethane, and ultrahigh-molecular-weight polyethylene (See Choe par. [16]; the binder is made of one selected from the group consisting of polypropylene, polyurethane, and ultrahigh molecular polyethylene.).
Claim 5: The disk filter of claim 1, wherein the scale formation inhibitor is a ball formed of sodium polyphosphate ((NaPO3)x, x being a positive number) (See Choe par. [33]; scale remover was prepared using sodium polyphosphate).
Claim 6: The disk filter of claim 1, further comprising a loss prevention plate provided at the flow channel filled with the scale formation inhibitor and configured to prevent loss of the scale formation inhibitor (See Ben par. [55], Fig. 1A; clamp 105 adapted to clamp the filtering elements. In other words, this holds the filtering layers together to prevent them from moving too much. See Hughes C4L20-25, Fig. 2; the balls rest on end caps 42, with grates 44 or other perforations that allow water to flow through, while also retaining the scale-inhibitor spheres).

Claims 7-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US2018/0009687; hereinafter “Murthy”) in view of Ben-Horin et al. (US2011/0006018; hereinafter “Ben”) and Hughes (US6,096,197).
Applicant’s claims are directed toward an apparatus.
Regarding claims 7-8, and 17-20; Murthy discloses a water treatment apparatus, the water treatment apparatus comprising:
A) an anaerobic tank including a first inlet for feeding raw water containing nitrate (NO3-) and a second inlet for feeding raw water containing a carbon source (See Murthy par. [53, 60], Fig. 10a-d, 12a-b; nitrate enters the wastewater enters the BNR system, and can further enter anoxic zone receiving a NOx return and a carbon source from the wastewater);
B) an anammox reaction tank including a third inlet for feeding raw water containing an ammonium ion (NH4+) and a treatment water outlet and containing an anammox microorganism therein (See Murthy Fig. 12a-b, par. [53-55]; wastewater containing ammonium is utilized, furthermore, there are anammox organisms that are included).
Murthy does not disclose the disk filter disposed upstream of the third inlet and configured to remove a scale-inducing material from the raw water containing the ammonium ion. However, Murthy discloses wastewater carbon, carbon from industrial wastes or manufacturing byproducts (See Murthy par. [3, 34], claim 15).
Ben relates to the prior art by also filtering a fluid from manufacturing (See Ben par. [3]), and further discloses the filter disk. Ben indicates that when utilized with configurations, conduits are formed. The conduits are adapted to trap particles contaminating the filter fluid as the fluid flows through the conduit. Additionally, the conduits are adapted to restrict the entry of relatively large particles contaminating the contaminated fluid into the conduit (See Ben Fig. 1-3, par. [69]).
Hughes however, relates to the prior art by also filtering a fluid via the utilization of a filter comprising ceramic material, and further discloses F) a scale formation inhibitor loaded in a flow channel formed inside the ceramic filter (See Hughes Fig. 2, C29-31; scale-inhibitor spheres 40 is located inside the filter 36), and G) water flowing through the flow channel filled with the scale formation inhibitor (See Hughes Fig. 2; water is flowing through inlet port 16, passes through the filter block 36 and scale-inhibitor spheres 40, before exiting through outlet port 22). Hughes further indicates scale being an issue within fluids, where chlorine is present, and that removal of chlorine to prevent scale is further desired, since scale causes problems on walls since it provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Murthy’s system with Ben’s utilization of a disk filter configuration, that is adapted to trap particles contaminating the filter fluid as the fluid flows through the conduit and restrict the (See Ben Fig. 1-3, par. [69]), and Hughes’ scale inhibiting filter (See Hughes Fig. 2, C29-31; scale-inhibitor spheres 40 is located inside the filter 36), in order to prevent the formation of scale, as Hughes further indicates scale being an issue within fluids, where chlorine is present, and that removal of chlorine to prevent scale is further desired, since scale causes problems on walls since it provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 8: The water treatment apparatus of claim 7, further comprising: an opening/closing part provided between the anaerobic tank and the anammox reaction tank, wherein raw water treated in the anaerobic tank is transferred to the anammox reaction tank through the opening/closing part (See Murthy Fig. 12a-b, par. [54-57, 61]; multiple zones processes can be utilized).
Claim 17: The water treatment apparatus of claim 7, further comprising: a filter module connected to the treatment water outlet of the anammox reaction tank and into which raw water discharged from the anammox reaction tank is fed (See combination supra where the discharge from the anammox tank is resupplied to the tank as NOx return would be filtered through a filter); and a recovery unit for supplying backwash water to the filter module (See combination supra. See Murthy Fig. 12a-b; the stream is returned to the earlier stage).
Claim 18: The water treatment apparatus of claim 17, wherein a filter included in the filter module has a pore size of 25 to 300 μm (See Hughes C3L41-62; mesh size of 80x400 can be utilized).
Claim 19: The water treatment apparatus of claim 17, wherein the anammox reaction tank includes a measurement part for measuring a sludge concentration of the anammox microorganism contained in the raw water (See Murthy par. [54, 64-66]; sensor or measurement may be used to control the ammonium concentration, which affects the anammox organisms utilized.).
Claim 20: The water treatment apparatus of claim 19, wherein the filter module includes a plurality of filters having different pore sizes, and a controller is provided to select the disk filter suitable for filtering raw water depending on the concentration measured using the measurement part of the anammox reaction (See combination supra. See Murthy par. [66], Fig. 13; signals from the sensor can be utilized to generate instructions for increasing, decreasing, or maintaining the nitrate set-point, ammonium set-point, electron donor or organic substrate concentration, or the bounds of the COD dosing rate in order to maximize total nitrogen removal or minimize ammonium, nitrate or nitrite residual.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Ben, and Hughes as applied to claim 7 above, and further in view of EPA (NPL EPA – Emergin Technologies for wastewater Treatment and In-Plant Wet Weather Management).
Applicant’s claims are directed towards an apparatus.
Regarding claims 9-10; the combination of Murthy, Ben, and Hughes discloses the water treatment apparatus of claim 7 (See combination supra). The combination does not disclose wherein the anaerobic tank includes a stirrer for mixing the raw water introduced therein.
However the combination discloses utilizing a number of reaction tanks, including biological nutrient removal (BNR) (See Murthy par. [56]; BNR utilized).
EPA relates to the prior art by discloses a number of BNR treatments (See EPA Pg73 Sect 3.1), and further discloses a number of anaerobic/aerobic zones used in BNR reactors (See EPA Pg164). EPA suggests in reactor mixing systems, to include a stirrer located close to the bottom of the tank to promote complete mixing (See EPA Pg156 Sect 6.2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes reactors to incorporate EPA’s stirrer located near the bottom of the tank, in order to promote complete mixing (See EPA Pg156 Sect 6.2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 10: The water treatment apparatus of claim 7, wherein the anammox reaction tank includes a stirrer for mixing the raw water introduced therein (See claim 9 supra. See EPA Pg91, anammox utilized in reactors will require complete mixing, i.e. require the utilization of stirrers).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US2018/0009687; hereinafter “Murthy”) in view of Ben-Horin et al. (US2011/0006018; hereinafter “Ben”) and Hughes (US6,096,197) and Williams (US2009/0008238), and further in combination of Cohen et al. (US2013/0220913; hereinafter “Cohen”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 11; Murthy discloses the water treatment apparatus of claim 7 (See combination supra), wherein the disk filter comprises: a housing (See Ben Fig. 1A, par. [52]; housing 101); a raw water inlet formed at a predetermined position on a side surface of the housing (See Ben Fig. 1A, par. [52]; inlet 106 allows the flow of contaminated fluid to enter); a raw water outlet formed at a central region in a bottom of the housing (See Ben Fig. 1A, par. [54, 56]; outlet 107 is located at the bottom of the housing 101); a ceramic filter provided inside the housing (See Ben par. [16]; filtering element can be coated in antibacterial material of salts of silver, like ceramics containing silver); wherein raw water introduced via the raw water inlet passes through the ceramic filter, and is then discharged via the raw water outlet (See Ben Fig. 1A, par. [54]; contaminated fluid 120 enters the filtering elements 103 (that contain the ceramic material), and then discharged through fluid outlet 107).
Ben does not disclose D) a backwash water outlet formed at a central region in a top of the housing; F) a scale formation inhibitor loaded in a flow channel formed inside the ceramic filter, and G) water flowing through the flow channel filled with the scale formation inhibitor.
Ben however, does indicate that filtering systems for fluids have been utilized for a wide variety of applications such as food production, cosmetics manufacturing, hygienic products manufacturing (soaps, shampoos and the like), pharmaceutical products manufacturing, petroleum refining, and machining operations, among others (See Ben Pr. [3]).
Williams indicates that chlorine dioxide has been utilized in drinking water disinfection, reducing microbial contamination on fresh food, produce and meats, sanitizing food equipment and for wastewater treatment (See Williams Pr 7). Thus, it is clear that wastewater or food production may have chlorine contamination.
Hughes however, relates to the prior art by also filtering a fluid via the utilization of a filter comprising ceramic material, and further discloses F) a scale formation inhibitor loaded in a flow channel formed inside (See Hughes Fig. 2, C29-31; scale-inhibitor spheres 40 is located inside the filter 36), and G) water flowing through the flow channel filled with the scale formation inhibitor (See Hughes Fig. 2; water is flowing through inlet port 16, passes through the filter block 36 and scale-inhibitor spheres 40, before exiting through outlet port 22). Hughes further indicates scale being an issue within fluids, where chlorine is present, and that removal of chlorine to prevent scale is further desired, since scale causes problems on walls since it provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ben’s filtering system that indicates fluid filtering is utilized in food production, to incorporate Hughes’ scale inhibiting component in order to further remove any chlorine present in Ben’s system that may cause scale, since scale further provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5). And furthermore, since Williams indicates that within food production, chlorine dioxide may be utilized in sanitation and wastewater treatment, which may further leave traces of chlorine.
The combination above still does not disclose D) a backwash water outlet formed at a central region in a top of the housing.
Cohen relates to the prior art by disclosing a housing that utilizes a backwashing filter (See Cohen abstract), and further discloses that the backwash filter contains an outlet at the top of the housing (See Cohen Fig. 1C, Pr 37, 43, 48-49; backwash outlet 118 is located at the top, while backwash inlet 116 is located at the bottom). Cohen indicates that having separate inlets and outlets (i.e. filter inlet and backwash outlet physically being different ports) allows enhanced filter cake removal from the top during backwash, enhanced fluidization of the granular filter media during backwash, and enhancing flow of contaminants to an outlet (See Cohen Pr 37, 43, 48-49).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Cohen’s backwashing outlet that is located at the top of the housing, in order to provide separate inlets and outlets that allows enhanced filter cake removal from the top during backwash, enhanced fluidization of the granular filter media during backwash, and enhancing flow of contaminants to an outlet (See Cohen Pr 37, 43, 48-49).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Ben, Hughes, Williams, and Cohen as applied to claim 11 above, and further in view of Choe (FOR KR101358992B1, a machine translation has been provided and claim mapped to).
Applicant’s claims are directed towards an apparatus.
Regarding claims 12-16; the combination of Murthy, Ben, Hughes, Williams, and Cohen discloses the water treatment apparatus of claim 11 (See claim 11 supra). The combination does not disclose wherein the ceramic filter is manufactured by mixing a ceramic powder, a binder, and sodium hexaphosphate.
However, the combination does indicate that the filter needs to be replaced with another filter cartridge (See Hughes C5L39-41). 
Choe relates to the prior art by also utilizing ceramic filter, and further indicates that the ceramic filter is a scale generation prevention that can be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1]). Choe further indicates that the ceramic filter utilized is of a ceramic powder, a binder, and sodium hexaphosphate (See Choe par. [16]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Choe’s utilization of a filter made of a ceramic powder, a binder, and sodium hexaphosphate (See Choe par. [16]), since the combination requires the filter needs to be replaced with another filter cartridge after an elapsed period of time (See Hughes C5L39-41), and Choe’s invention allows the scale generation and apparatus to be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 13: The water treatment apparatus of claim 12, wherein the ceramic filter is manufactured by mixing 100 parts by weight of the ceramic powder, 10 to 50 parts by weight of the binder, and 20 to 40 parts by weight of the sodium hexaphosphate (See Choe par. [16]; 100 parts by weight of ceramic powder, 10-50 parts by weight of a binder, and 20-40 parts by weight of sodium hexaphosphate).
Claim 14: The water treatment apparatus of claim 12, wherein the binder is at least one selected from the group consisting of polypropylene, polyurethane, and ultrahigh-molecular-weight polyethylene (See Choe par. [16]; the binder is made of one selected from the group consisting of polypropylene, polyurethane, and ultrahigh molecular polyethylene.).
Claim 15: The water treatment apparatus of claim 11, wherein the scale formation inhibitor is a ball formed of sodium polyphosphate ((NaPO3)x, x being a positive number) (See Choe par. [33]; scale remover was prepared using sodium polyphosphate).
Claim 16: The water treatment apparatus of claim 11, further comprising a loss prevention plate provided at the flow channel filled with the scale formation inhibitor and configured to prevent loss of the scale formation inhibitor (See Ben par. [55], Fig. 1A; clamp 105 adapted to clamp the filtering elements. In other words, this holds the filtering layers together to prevent them from moving too much. See Hughes C4L20-25, Fig. 2; the balls rest on end caps 42, with grates 44 or other perforations that allow water to flow through, while also retaining the scale-inhibitor spheres).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 







/Donovan Bui-Huynh/Examiner, Art Unit 1779                      

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779